IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

MICHAEL J. RIGBY,

             Appellant,

 v.                                              Case No. 5D16-3920

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed December 20, 2016

 Appeal from the Circuit Court
 for Osceola County,
 Leticia J. Marques, Judge.

 Michael J. Rigby, Milton, pro se.

 Pamela Jo Bondi, Attorney General,
 Tallahassee, and Rebecca Roark Wall,
 Assistant Attorney General, Daytona
 Beach, for Appellee.



PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




PALMER, TORPY, and LAMBERT, J.J., concur.